DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 02/22/2021 has been entered and acknowledged by the Examiner.
Claims 1, 5, 7-9 and 12 are pending in the instant application.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Suyzuki (US PG Pub. No. 2011/0205741) in view of Holmes et al (US PG Pub. No. 2015/0308655).
Regarding Claim 1, Suzuki discloses, in figures 4 and 6: a lamp (¶ [0002], line 1) comprising: an LED module (4/5,¶ [0033], fig. 6) serving as a light source; a heat transfer unit (7, ¶ [0030], line 1); a light distribution unit (2, reflectors, ¶ [0033], line 3); a casing (11, ¶ [0027], line 1) comprising an opening (at top); a light transmissive cover (14, fig. 2, ¶ [0019]);  a heat spreader (6, ¶ [0042], lines 2-3); an arm (15, ¶ [0024], fig. 2); and a leg (16, ¶ [0024]), wherein the LED module (4/5) comprises plural LEDs(5), and an LED substrate (4) having a LED-mounting surface on which the plural LEDs (5) are mounted (each part has 1 LED), the heat spreader (6) is disposed on a side of the 
Suzuki fails to disclose a lens on the light source in the reflector as shown in applicants’ fig. 2.
Holmes teaches in figure 4: a lens (404) on a light source (402) inside a reflector (414) (¶ [0048]) to condense the light and maximize the light directed towards the light transmissive cover (204) (see ¶ [0048]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a lens on the light source of Suzuki inside the reflector of Suzuki, as taught by Holmes, to maximize the light directed towards the light transmissive cover of Suzuki.  
Regarding Claim 5, Suzuki discloses in figure 4: wherein the heat transfer unit (7) comprises a heat pipe (¶ [0029], line 4).  
Regarding Claim 7, Suzuki discloses in figure 4: wherein a space surrounded by the LED module (4/5), the casing (11), and the heat transfer unit (7) in the casing (11) is a wire housing section that houses wiring connected to the LED module (3/4/) (see paragraph [0025]).
Regarding Claim 8, Suzuki discloses in figure 4: wherein the casing (11) comprises a connection section that can be connected to wiring outside the lamp, and the wiring housed in the wire housing section is connected to the connection section (¶ [0025]).
Regarding Claim 9, Suzuki discloses in figure 4: wherein the casing (11) comprises a through hole capable of introducing wiring from the outside of the casing to the inside of the casing (¶ [0025]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (741)  and Holmes (655) and further in view of Kugo et al (Japanese Pub. No. 2007/137187, previously cited).
Regarding Claim 12, Suzuki fails to disclose: for use in an aircraft landing guidance flash device.
Kugo teaches the use of an LED lamp in an aircraft landing guidance flash device (see abstract provided by applicant 07/11/2019).
Since the use of such lights is known in the art, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the lamp of Suzuki, in the claimed use taught by Kugo, since it is a known method of 
Response to Arguments
Applicant’s arguments presented 02/22/2021 are moot in light of applicant’s amendment of the independent claim 1. 
CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879